       Case: 1:21-cv-04071 Document #: 1 Filed: 07/30/21 Page 1 of 4 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                                      )
                                                      )
SHEET METAL WORKERS’ INTERNATIONAL                    )
ASSOCIATION, LOCAL NO. 73,                            )
                                                      ) Case No.:
                and                                   )
                                                      )
THE TRUSTEES of the SHEET METAL WORKERS               ) Judge:
LOCAL NO. 73 PENSION FUND, SHEET METAL                )
WORKERS LOCAL NO. 73 WELFARE FUND; and                )
SHEET METAL WORKERS LOCAL NO. 73                      ) Magistrate Judge:
ANNUITY FUND,                                         )
                                                      )
                Plaintiffs,                           )
v.                                                    )
                                                      )
ENGINEERED WALL SYSTEMS MIDWEST, INC.,                )
                                                      )
                Defendant.                            )



                                    COMPLAINT

        Plaintiffs, SHEET METAL WORKERS LOCAL NO. 73 (hereinafter “Plaintiff Union”)

and THE TRUSTEES of the SHEET METAL WORKERS LOCAL NO. 73 PENSION FUND,

SHEET METAL WORKERS LOCAL NO. 73 WELFARE FUND and SHEET METAL

WORKERS LOCAL NO. 73 ANNUITY FUND (collectively “Plaintiff Funds”) by and through

their attorneys at Gregorio ♦ Marco, P.C., bring the following action against ENGINEERED

WALL SYSTEMS MIDWEST, INC. (hereinafter “Defendant” or “Company”). In support, the

Plaintiffs state as follows:




                                                                                      1
       Case: 1:21-cv-04071 Document #: 1 Filed: 07/30/21 Page 2 of 4 PageID #:2




        1.      This action arises under Section 502 of the Employee Retirement Income Security

Act of 1974, 29 U.S.C. §1132 et seq. (hereinafter referred to as "ERISA") and Section 301 of the

Taft-Hartley Act, 29 U.S.C. §185. Jurisdiction is founded on the existence of questions arising

thereunder.

        2.      The Plaintiff Funds are multiemployer plans as defined under 29 U.S.C. § 1002.

Their principal offices are located at 4550 Roosevelt Road, Hillside, Illinois, within the Northern

District of Illinois.

        3.      The Defendant is an employer engaged in the sheet metal industry. Its principle

office is located at 1006 165th Street, Hammond, IN 46324.

        4.      The Plaintiff Funds receive contributions from numerous employers pursuant to

Collective Bargaining Agreements between the employers and the Plaintiff Union.

        5.      On October 27, 2014, Defendant executed a Supplemental Agreement (hereinafter

“Agreement”) with the Sheet Metal Workers’ Union, Local No. 73 and other documents

acknowledging receipt of a Collective Bargaining Agreement (hereinafter “CBA”) and

acknowledging the Agreement and Declaration of Trust, true and correct copies of which are

attached hereto as Exhibit A. By its terms, the Supplemental Agreement between Defendant and

the Union adopted the terms of the CBA. The CBA binds Defendant to the terms of the Trust

Agreements which created the Plaintiff Funds.

        6.      The CBA requires Defendant to contribute to the Plaintiff Funds and binds

Defendant to the plan’s governing documents, including the Trust Agreement.             The Trust

Agreement requires the Defendant to submit monthly reports listing the hours worked by its

bargaining unit employees (hereinafter referred to as "monthly contribution reports").         The

Defendant is also required to make concurrent payment of contributions to the Plaintiff Funds



                                                                                                 2
       Case: 1:21-cv-04071 Document #: 1 Filed: 07/30/21 Page 3 of 4 PageID #:3




based upon the hours worked by said employees.

       7.      The CBA and Trust Agreements require the Defendant to submit its books and

records to an auditor chosen by the Plaintiffs so that periodic fringe benefit compliance audits may

take place.

       8.      Defendant has breached its obligations under the Trust Agreement and the CBA by

failing to submit contributions for the time period of January 1, 2016 through December 31, 2018

as revealed by a fringe benefit compliance audit.

       9.      The Defendant has breached the provisions of the Trust Agreement and CBA by

failing to allow the Plaintiffs to perform a close-out audit on its books and records.

       10.     Plaintiffs have requested that Defendant become current and perform its obligations

listed above, but Defendant has failed and refused to so perform.

       11.     As an employer obligated to make fringe benefit contributions to the Funds,

Defendant is specifically obligated to compensate Plaintiffs for the additional administrative costs

and burdens imposed by Defendant’s failure to submit reports or pay contributions, by paying

liquidated damages on the whole amount of any contributions remaining unpaid, together with

interest, as provided in 29 U.S.C. §1132(g)(2)(B).

       12.     As an employer obligated to make fringe benefit contributions to the Funds,

Defendant is specifically obligated to pay Plaintiff’s reasonable attorneys’ fees and costs

necessarily incurred in the prosecution of any action to recover delinquent contributions, as

provided in 29 U.S.C. §1132(g)(2)(D).

       13.     Pursuant to 29 U.S.C. §1132(g)(2)(C), Plaintiffs are entitled to an amount equal to

the greater of a) double interest on the unpaid contributions or b) interest plus liquidated damages

provided for under the Trust Agreements not in excess of 20% of the amount due.



                                                                                                  3
       Case: 1:21-cv-04071 Document #: 1 Filed: 07/30/21 Page 4 of 4 PageID #:4




        WHEREFORE, Plaintiffs pray:


        A.        That the Defendant be ordered to pay all contributions shown to be due for the time
                  period of January 1, 2016 through December 31, 2018 pursuant 29 U.S.C.
                  §§1132(g)(A), 1145;
        B.        That the Defendant be ordered to produce its book and records so that an audit may
                  be completed for the time period of January 1, 2019 to the present.
        C.       That the Defendant be ordered to pay interest on any contributions found to be due
                 pursuant to 29 U.S.C. §1132(g)(2)(B);
        D.       That the Defendant be ordered to pay liquidated damages on any delinquent
                 contributions found to be due pursuant to 29 U.S.C. §1132(g)(2)(C);
        E.       That Defendant be ordered to pay the late assessments found to be due pursuant to
                 29 U.S.C. §1145.
        F.       That the Defendant be ordered to pay the reasonable attorney fees and costs
                 incurred by the Plaintiffs pursuant to 29 U.S.C. §1132(g)(2)(D);
        G.       That Plaintiffs be granted such other relief as the Court deems just and equitable.



                                               Respectfully submitted,
                                               Sheet Metal Workers 73 Fringe Benefit Funds

                                               BY:/s/ Michael J. McGuire_________
                                                      One of their attorneys

Michael J. McGuire
ARDC #: 6290180
Gregorio & Marco, Ltd.
Attorney for Plaintiffs
2 North LaSalle Street, Suite 1650
Chicago, IL 60602
(312) 263-2343




                                                                                                       4
